 Case 15-05028       Doc 125     Filed 10/20/20 Entered 10/20/20 16:01:27              Desc Main
                                  Document     Page 1 of 3

                    IN THE UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION


   IN RE:                                  )
                                           ) BANKRUPTCY CASE NO. 11-51513
   DIANA HOUCK,                            )
                                           )        CHAPTER 13
                                           )
                            DEBTOR.        )
                                           )
                                           )
                                           )
                                           )
   DIANA HOUCK,                            )
                                           )   ADVERSARY PROCEEDING
                         PLAINTIFF,        )        NO. 15-05028
                                           )
   V.                                      )
                                           )
   SUBSTITUTE TRUSTEE                      )
   SERVICES, INC.,                         )
                                           )
                        DEFENDANT.         )
                                           )
                                           )
                                           )
                                           )
                                           )

                                    NOTICE OF APPEAL

        Defendant Substitute Trustee Services, Inc. (hereinafter “Appellant”) appeals under 28

U.S.C. §158(a) from the Findings of Fact, Conclusions of Law, and Order Granting Judgment to

the Plaintiff (Docket #121), the Judgement (Docket #122), and the Order Granting Plaintiff’s

Motion for Summary Judgment (Docket #69) of the Honorable Laura T. Beyer, United States

Bankruptcy Judge for the Western District of North Carolina, entered in this matter.




          Case 5:20-cv-00171-MOC Document 1 Filed 10/21/20 Page 1 of 3
 Case 15-05028       Doc 125     Filed 10/20/20 Entered 10/20/20 16:01:27         Desc Main
                                  Document     Page 2 of 3

       The names of all parties to the judgment, order or decree appealed from and the names,

addresses and telephone numbers of their respective attorneys are as follows:

SUBSTITUTE TRUSTEE SERVICES, INC.

Joseph J. Vonnegut, Esq.
Hutchens Law Firm
P.O. Box 2505
Fayetteville, North Carolina 28302
(910) 864-6888
(910) 864-6177 fax
Attorney for Defendant/Appellant

______________________________________________________________________________

DIANA HOUCK

M. Shane Perry, Esq.
Travis E. Collum, Esq.
Collum & Perrry, PLLC
P.O. Box 1739
Mooresville, North Carolina 28115
(704) 663-4187
Attorneys for Plaintiff



       This, the 20th day of October 2020.



                                   HUTCHENS LAW FIRM, LLP

                             BY: /s/: Joseph J. Vonnegut
                                JOSEPH J. VONNEGUT
                                Attorney for Defendant
                                4317 Ramsey Street
                                Post Office Box 2505
                                Fayetteville, North Carolina 28302
                                (910) 864-6888
                                (910) 864-6177 fax
                                NC State Bar No. 32974




          Case 5:20-cv-00171-MOC Document 1 Filed 10/21/20 Page 2 of 3
 Case 15-05028         Doc 125    Filed 10/20/20 Entered 10/20/20 16:01:27            Desc Main
                                   Document     Page 3 of 3

                                   CERTIFICATE OF SERVICE

       This is to certify that the undersigned has this date served the foregoing NOTICE OF

APPEAL upon all parties to this cause by depositing a copy hereof in a postage-paid wrapper in

a post office or official depository under the exclusive care and custody of the United States

Postal Service, properly addressed to the attorney or party as follows or via the appropriate

electronic servicer:

Plaintiff:                                           Attorneys for Plaintiff:
Diana Houck                                          Michael Shane Perry
318 Todd Railroad Grade Road                         Travis E. Collum
Todd, NC 28684                                       Collum Perry PLLC
                                                     P.O. Box 1739
                                                     Mooresville, NC 28115


       This, the 20th day of October 2020.



                                    HUTCHENS LAW FIRM, LLP

                              BY: /s/: Joseph J. Vonnegut
                                 JOSEPH J. VONNEGUT
                                 Attorney for Defendant
                                 4317 Ramsey Street
                                 Post Office Box 2505
                                 Fayetteville, North Carolina 28302
                                 (910) 864-6888
                                 (910) 864-6177 fax
                                 NC State Bar No. 32974




          Case 5:20-cv-00171-MOC Document 1 Filed 10/21/20 Page 3 of 3
